Citation Nr: 1414137	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right (major) hand gunshot wound residuals with degenerative joint disease, to include entitlement to separate compensable disability evaluations.  

2.  Entitlement to an effective date prior to December 18, 2006, for the award of a 10 percent disability evaluation for the Veteran's right hand gunshot wound residuals with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1943 to January 1946.  He was awarded the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Cleveland, Ohio, Regional Office which denied an increased disability evaluation for the Veteran's right hand gunshot wound residuals.  In October 2009, the Detroit, Michigan, Regional Office (RO) determined that a June 27, 2007, rating decision was clearly and unmistakably erroneous in not assigning a 10 percent evaluation for the Veteran's right hand gunshot wound residuals; recharacterized his service-connected right hand disorder as right hand gunshot wound residuals with degenerative joint disease; assigned a 10 percent evaluation for that disability; and effectuated the award as of March 19, 2007.  In September 2010, the RO denied an effective date prior to March 19, 2007, for the award of a 10 percent evaluation for the Veteran's right hand gunshot wound residuals with degenerative joint disease. In July 2012, the RO determined that the October 2009 rating decision was clearly and unmistakably erroneous in not assigning December 18, 2006, as the effective date for the award of a 10 percent evaluation for the Veteran's right hand gunshot wound residuals.   

In July 2012, the Veteran submitted a Motion to Advance on the Docket.  In August 2013, the Board granted the Veteran's motion.  In September 2013, the Board remanded the Veteran's appeal to the RO so that he could be afforded a videoconference hearing before a Veterans Law Judge.  

The Veteran was subsequently scheduled for the requested videoconference hearing before the Board.  He did not appear for the hearing.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In his July 2012 Appeal to the Board (VA Form 9), the Veteran advanced contentions which may be reasonably construed as an informal claim for an increased evaluation for his right thigh gunshot wound residuals with Muscle Group XIV injury.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


REMAND

The Veteran asserts that his right hand gunshot wound residuals warrant assignment of an evaluation in excess of 10 percent as his disability severely impairs both his use of his dominant hand and his ability to perform his daily activities.  He contends further that the appropriate compensable evaluation should be effectuated prior to December 18, 2006.  

The Veteran advances that his right hand gunshot wound residuals have increased in severity since his last VA examination.  The Veteran was last afforded a VA examination which addressed his right hand gunshot wound residuals in May 2009.  The examination report states that the Veteran's service-connected right hand disability encompassed both fifth (little) finger ankylosis and proximal interphalangeal joint (PIP) post-traumatic and degenerative changes and two metallic foreign bodies in "the medial aspect of the proximal portion" of the second (index) finger.  The examiner did not identify the specific muscle groups affected by the Veteran's right hand gunshot wound residuals.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:
1.  Contact the Veteran and request that he provide information as to all treatment of his right hand gunshot wound residuals after May 2009, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after May 2009.  

3.  Then schedule the Veteran for the appropriate VA examination(s) by a physician in order to determine the nature and severity of his right hand gunshot wound residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically identify the muscle group or groups affected by the Veteran's gunshot wound residuals including the retained metallic foreign bodies.  

The examiner should also address the functional impairment associated with the Veteran's right hand gunshot wound residuals.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

4.  Then readjudicate the issues on appeal including entitlement to separate compensable evaluations.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

